Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
				
Election/Restriction
  Election/Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1 is drawn to “an entertainment utility for collective funding” classified in G06Q 40/125.
II. Claim 2 is drawn to, “an entertainment utility for launching new original content,” classified in G06Q 40/06.
III. Claim 3 is drawn an “Entertainment utility comprising a mechanism for issuing digital shares … in new studio released products” Classified in G06Q 30/0611

The inventions are independent or distinct, each from the other because:
Inventions I, II and III are directed to different forms of offering for funding, each classified differently. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; different scope in this case though the general concepts are related the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are classified differently and require different searches.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.



Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
See above, different searches would be required. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Inventor Kazimierz on 11/3/21 a provisional election was made to prosecute without  traverse to prosecute the invention of II, claim 2.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1,3 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim 2 is pending and rejected. This action is a non-final office action


Claim Objections
Claim 2 is objected to because of the following informalities:  

Claim 2 preamble- does it start after “comprising”, then it should be comprising;
“said functions” lacks antecedent basis, “component based function execution device” does not support “functions”
“not limited to” is open ended
“working in coupling” is not clear, is it work together?
“allows automating”- is this a limitation or a feature?
“allows the entertainment market participants” – is it a required feature to allow something?
“in an efficient manner” – what is the limitation, applicant is claiming the result not the way it is achieved.
“allow beta audiences”- thus enabling pre-commercial assessments – is this a feature or does it just permit these audiences. How does it enable?
“thereof quicker finance, as well as risk reduction”- not clear – is this the result? Possibly grammatically incorrect.

  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation (s) see below.  There is insufficient antecedent basis for this limitation in the claim.
“the content launching operations” – lack antecedent basis. What content launching is applicant referring to?
“the use of smart contracts” used 3 times, lacks antecedent basis.
“the content's lifecycle contracts” used in 4 places is not correct regarding antecedent basis.
“that enable segregated profit sharing” how?
“ providing a method for the automated raising of smart contracts”- remove “method” and explain how is this accomplished
“will allow bankrolling the development of new original entertainment content” – remove allow and explain how, “development” lacks antecedent basis
“the user's Active Digital Shares” – antecedent basis lacking, “user” is used 3 times, “the user” then “a user” 
“or the participant's” antecedent basis- used 3 times.
“also automating content lifecycle contracts”- antecedent basis
“market” – antecedent basis, does it refer to “entertainment market utility”
“the releases of production-budget funds” antecedent basis
“the contractually released video content”
of the ensuing- antecedent basis
“whereby certain conditions must arise in the said E- Market Utility, Platform or ecosystem to trigger the functions of said contracts”- what is the trigger, “certain” could be anything

“the profit factor assigned to each production company”- lacks antecedent basis, is this directed to “user profit factors”?
“investors and beta audiences”, “beta audiences” then “the beta audiences” then “beta audiences”- inconsistent antecedent basis.
“said Virtual Dealing Machine or similar smart communication bridge” – lack of antecedent basis. What is “similar smart”
“the VOD Streaming Site” is it directed to “at least one VOD streaming site”

For the purposes of examination, the examiner will ignore the antecedent basis concerns and interpret broadly as best possible in view of multiple concerns. Applicant should clarify any antecedent basis issues by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 
2015/0347971 to D’Amore in view of US Patent Publication 2018/0216946 to Gueye
As per claim 2 D’Amore discloses; 
operation components, 
among them at least one Contents Bidding Theatre or similar dealing floor for the entertainment market participants and at least one VOD Streaming Site, 
but not limited to the inclusion a component-based-function execution device such as Virtual Dealing Machine or similar, making the Entertainment Electronic-Market Utility an integral entertainment content finance and distribution ecosystem;
D’Amore(0118)
 wherein the said functions of sourcing new original content and thereof rating, contractual production budgeting, as well as contractual product execution, distribution, profit-sharing, and automated execution of related payments are working in coupling with the process of content on-demand streaming, fee extraction and automatic revenue routing; 
D’Amore(0039, content licensing market, revenue sharing etc. 0057)
wherein the Entertainment Electronic-Market Utility allows automating content lifecycle contracts and payments, including the automation of copyright payoffs and return on investment (ROl), whereby the Entertainment Electronic-Market Utility allows the entertainment market participants to collectively finance and launch new original entertainment content in the market in an efficient manner; 
D’Amore(0039,0057, allows, efficient are more of capability rather than limitations)
whereby the content finance process will include a Regulation Crowdfunding Offerings tie-in to a particular entertainment project; whereby such an approach will allow beta audiences to join in project rating and project micro-equity financing as well as combine said Regulation Crowdfunding with Equity-funding by accredited investors, thus enabling pre-commercial assessments of projects in question, thereof quicker finance, as well as risk reduction in projects greenlit for productions;
D’Amore(0039,0057 allowing audiences to join is more of a capability rather than a limitation) 
D’Amore(0111-118)
c) providing an arrangement for content equity-funding and revenue routing based on encoding users` Active Digital Shares or other users' profit-factor encryption in said content lifecycle contracts at entertainment finance and distribution; d) providing a process that enables creating and launching new original entertainment content in the market via the automation of content sourcing, validation, funding, production, spread, and profit-sharing in synergy with on demand streaming within an entertainment finance and distribution ecosystem; e) providing an operation component-based user interface that lets users take advantage of joint content funding, segregated profit-sharing, and direct settlements of content payoffs; f) providing an operation-based component, referred to as the Virtual Dealing Machine, for executing the Entertainment Electronic-Market Utility functions, or providing another similar smart contract/blockchain-based device that will support and administrate the financial aspects of said functions, namely the content sourcing, validation, contractual production budgeting, as well as contractual product execution, distribution, profit-sharing, and automated execution of related payments, and thus will manage smart- contract based revenue routing through a user's prearranged consensus, transparently; g) providing an operation-based component - a consumers delivery channel - referred to as the VOD Streaming Site that makes the contractually released video content available to the public while also collecting fees from mass consumption; wherein the channel or the VOD Streaming Site, being in communication with said Virtual Dealing Machine or similar smart communication bridge, works in synergy with content equity funding using Active Digital Shares or other users' profit-factor encryption while also automating content lifecycle contracts and routing profits to participants upon on- demand streaming; h) providing a device, devices, or virtual-machine device/s, in communication with said VOD Streaming Site, acting as a server or multiple servers that comprise at least a storage medium for storing video content files and data and metadata relating to users profit factors, profit sharing, and other underlying payment transactions; at least a processor in communication with at least one storage medium for retrieving video content and thereof payment instructions, and for executing said content lifecycle contracts and effectuating related payments; 
i) providing an operation-based component, referred to as the Contents Bidding Theatre, meaning a virtual assembly hall or dealing floor for the entertainment market participants, where production companies, creative studios, and independent producers can present their entertainment projects for equity funding; whereby investors and beta audiences make a project bidding Panel; whereby said beta audiences can review and rate said projects and deliver evaluation reports in real-time; whereby the mass approval of said projects will give investors an indication of the ensuing product's future viewing rates; whereby both investors and beta audiences are participants who can forward biddings for project funding; whereby a project finance budget will be automatically released to the project-presenting production studio upon the accumulation of the investors bets; whereby a content's lifecycle contract of the upcoming content will be automatically formulated at the time of budget release; 
D’Amore(0037,59)
D’Amore does not disclose what Gueye teaches, ie, the smart contact, distributed ledger technology, encryption and crypto currency elements. 
whereby said Entertainment Electronic-Market Utility will streamline the content launching operations with the use of smart contracts and distributed ledger technologies;  Gueye(0707 smart contract, 0754 distributed ledger)
Gueye (1049 encryption) and (1185 crypto currency)
The motivation for combining the digital market of D’Amore with the technology elements of Gueye would be for the purpose of creating social networking based applications to bring together connected users. (0005)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A New Era for Content: Protection, Potential, and Profit in the Digital World IEEE (Year: 2004)
	Psychological Determinants of Investor Motivation in Social Media-Based Crowdfunding Projects: A Systematic Review (Year: 2020)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE I EBERSMAN/               Primary Examiner, Art Unit 3698